Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/9/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 1-4, 8, 10, 14, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greschik et al (US 2015/0286039 A1).
Regarding claims 1-4, 10, 14, and 21, Greschik teaches a lightweight, low-cost heliostat mirror (i.e., aerospace foam core mirror configured to be implemented in an aircraft application) comprising a reflective mirror layer (12) (e.g., comprising a polymeric film such as polycarbonate so transparent; the transparent mirror layer comprises a transparent material) having a first transparent mirror layer face that is structured and arranged as an outer face and a second transparent mirror layer face that is structured and arranged as an inner face, wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance (e.g.,  para 17-25, fig 1).
Regarding claim 8, Greschik teaches wherein said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer; and wherein said hard coating is structured and configured on the outer face of said first transparent mirror layer face of said transparent mirror layer.
The limitations “with a wet process” and “said wet process that comprises at least one of the following: a flow coating process, a spray coating process, a chemical MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 8 and the product of Greschik.
Regarding claim 22, Greschik teaches a lightweight, low-cost heliostat mirror (i.e., aerospace foam core mirror configured to be implemented in an aircraft application) comprising a reflective mirror layer (12) (e.g., comprising a polymeric film such as polycarbonate so transparent; the transparent mirror layer comprises a transparent material) having a transparent mirror layer that comprises a transparent material that comprises a first transparent mirror layer face and a second transparent mirror layer face that is structured and arranged as an inner face, wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance (e.g.,  metallic coating and protective layer against oxygen and ultraviolet light) and said second transparent mirror layer face is metalized to provide reflective mirror properties (e.g., thin metal sheets); a foam core layer having a first core layer face and a second core layer face, said core layer comprising a lightweight foam material (4), wherein said first core layer face is arranged adjacent to said second transparent mirror layer face; and a backing layer comprising a high tensile strength material, said backing layer having a first backing layer face and a second backing layer face, wherein said first backing layer face is arranged adjacent to said second core layer face (para 17-25, fig 1).
Regarding claim 23, Greschik teaches a lightweight, low-cost heliostat mirror (i.e., aerospace foam core mirror configured to be implemented in an aircraft application) comprising a reflective mirror layer (12) (e.g., comprising a polymeric film such as polycarbonate so transparent; the transparent mirror layer comprises a transparent material), so transparent mirror layer that comprises a transparent material that comprises a first transparent mirror layer face and a second transparent mirror layer face that is an inner face, wherein said first transparent mirror layer face comprises a hard coating on the first transparent mirror layer face to increase scratch resistance and/or wear resistance (e.g.,  metallic coating and protective layer against oxygen and ultraviolet light) and said second transparent mirror layer face is metalized to provide reflective mirror properties (e.g., thin metal sheets); a foam core layer having a first core layer face and a second core layer face, said core layer comprising a lightweight foam material (4), wherein said first core layer face is arranged adjacent to said second transparent mirror layer face; and a backing layer comprising a high tensile strength material (6 – bottom of figure) (e.g., metal sheets coupled to a film such as polycarbonate), said backing layer having a first backing layer face and a second backing layer face, wherein said first backing layer face is arranged adjacent to said second core layer face. (para 17-25, fig 1).


Claim Rejections - 35 USC § 103
Claims 5-7, 9, 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greschik as applied to claims 1, 2, and 8 above, and further in view of Adachi (US 2014/0340741 A1).
Greschik teaches the aerospace foam core mirror of claim 1, 2, and 8.
Greschik fails to suggest the limitations of claims 5-7, 9, 11-13, and 15-17.
Regarding claim 9, Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., protection against ultraviolet light) (para 316, 324-325, 353-354, fig 3a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the hard coat layer of Adachi for the hard-coat layer of Greschik, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claims 11 and 12, Adachi teaches interstitial reflective metal layers or sheets in mirrors may be formed via vacuum deposition or sputtering (para 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thin metal layers of Adachi for the metal sheets of Greschik, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 13, Adachi teaches substrate layers that may comprise flat metal plates surrounding a hollow structure (e.g., foam or honeycomb) middle layer; wherein the hollow structure may be made from polycarbonate resin comprising a foaming resin (para 384-397); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a polycarbonate foam.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polycarbonate foam layer of Adachi for the foam core of Greschik, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 15, Adachi suggests the thickness of the mirrors may be up to 300 μm (i.e., less than 9.0 mm) (para 66). 
Regarding claims 5-7, 16, and 17, Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer that comprises siloxane and said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer; wherein said hard coating is structured and configured on the outer face of said first transparent mirror layer face of said transparent mirror layer; the transparent mirror layer comprises a transparent material) (para 316, 324-325, 353-354, fig 3a).
The limitations “with a wet process” and “said wet process comprises at least one of the following: a flow coating process, a spray coating process, a chemical deposition coating process, a physical deposition coating process, and a flat-line reciprocator coating process” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 17 and the product of Adachi.
Greschik suggests said transparent mirror layer comprises at least one of the following a polycarbonate and said backing layer comprises at least one of the following a polycarbonate material (para 17-25, fig 1, see also § 102 rejections). Adachi teaches substrate layers that may comprise flat metal plates surrounding a hollow structure (e.g., foam or honeycomb) middle layer; wherein the hollow structure may be made from polycarbonate resin comprising a foaming resin (para 384-397); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a polycarbonate foam.
Adachi suggests the thickness of the mirrors may be up to 300 μm (i.e., less than 9.0 mm) (para 66).
Therefore, Greschik as modified by Adachi would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the composition and structure of the aerospace foam core mirror of the instant claims; so the embodiment of Greschik as modified by Adachi is deemed to have a weight that is 20% less than a prior art mirror and the properties of claims 5-7.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive.
Applicant contends that Greschik an “aerospace foam core mirror configured to be implemented in an aircraft application comprising a transparent mirror layer having a first transparent mirror layer face that is structured and arranged as an outer face and a second transparent mirror layer face that is structured and arranged as an inner face.” This is not persuasive. The Applicant has failed to demonstrate a structural difference between the limitation(s) of the instant claim and the teachings of Greschik.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783